DETAILED ACTION
Applicant's submission filed on 22 June 2021 has been entered.  Claims 1 and 10 are currently amended; claim 11 is cancelled; claims 2-9 and 12 are previously presented; claim 21 has been added.  Claims 1-10, 12, and 21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Destefanis et al. (US 2020/0278963 A1), hereafter referred Destefanis, in view of Neethling et al. (US 2015/0312424 A1), hereafter referred Neethling, further in view of Naik et al. (US 2018/0192461 A1), hereafter referred Naik.

Regarding claim 1, Destefanis teaches a system for facilitating data transmission comprising:
a decentralized blockchain consensus network (Destefanis, [0003] and [0016]-[0023]; blockchain network architecture that maintains decentralized storage of validated transactions, where blockchain is a consensus-based electronic ledger implemented as a decentralized, distributed system) comprising a plurality of nodes (Destefanis, [0016]; the modified blockchain architecture comprising a plurality of specialized transaction validation nodes), wherein at least one of the plurality of nodes is a mining node (Destefanis, [0048]; a mining node selects a set of transactions, groups the transactions into a prototype block and determines the value of a nonce in the conventional proof of work manner) and is configured to:
(Destefanis, [0265]; maintain a certain level of synchronization among mempools belonging to different nodes); and
(c)    receive, by the mining node, a token for rewarding the mining node of verifying the target node, wherein a value of the token is dynamically determined based at least in part on a distribution of the plurality of nodes (Destefanis, [0032] and [0266]; an incentive scheme for providing a validation node as the providers will be rewarded for providing lists of validated transactions for mining on the blockchain, where the rewards may be tokens that represent an asset or resource according to the smart contract).
Destefanis does not expressly teach the mining node configured to:
determine a target node to be verified; and
verify the target node by validating (i) a geographic location of the target node.
However, Neethling teaches the mining node configured to:
determine a target node to be verified (Neethling, [0022]; conducting verification of a UE trust-rating by verifying data received from the UE that relates to its trust-rating); and
verify the target node by validating (i) a geographic location of the target node (Neethling, [0025]-[0029]; utilizing the geographic location of the UE as a factor in determining the trust-rating of the UE, and verify the location for a predetermined period of time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis to include (Neethling, [0001]).
Destefanis in view of Neethling does not expressly teach wherein one or more nodes from the plurality of nodes provide a network coverage to other devices, and wherein the target node is selected from the one or more nodes that provide the network coverage.
However, Naik teaches wherein one or more nodes from the plurality of nodes provide a network coverage to other devices, and wherein the target node is selected from the one or more nodes that provide the network coverage (Naik, Fig. 2, [0005]; in IoT, the UE-to-network relay architecture allows extending the network coverage at cell edge, such that the UE’s are capable to providing network coverage to other devices).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling to include the above recited limitations as taught by Naik in order to provide network access to a remote node (Naik, [0003]).

Regarding claim 5, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis does not expressly teach wherein the target node is determined based on a history of validation associated with the target node.
However, Neethling teaches wherein the target node is determined based on a history of validation associated with the target node (Neethling, [0045]; verification is done more frequently for a UE with a lower trust-rating and less frequently for a UE with a higher trust-rating).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Regarding claim 6, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis does not expressly teach wherein the target node is determined based on a score that is a function of a previous validation of the target node.
However, Neethling teaches wherein the target node is determined based on a score that is a function of a previous validation of the target node (Neethling, [0021]; the UE trust-rating is modified over time to more accurately reflect the actual trustworthiness of contract requests emanating from the UE).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Regarding claim 21, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Further, Destefanis teaches wherein a consensus is created among the plurality of nodes in the decentralized blockchain consensus (Destefanis, [0265]; maintain a certain level of synchronization among mempools belonging to different nodes).
Destefanis does not expressly teach validating the geographic location of the target node.
However, Neethling teaches validating the geographic location of the target node (Neethling, [0025]-[0029]; utilizing the geographic location of the UE as a factor in determining the trust-rating of the UE, and verify the location for a predetermined period of time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Destefanis in view of Neethling further in view of Naik as applied to claim 1 above, and further in view of Dotchkoff et al. (US 2019/0124507 A1), hereafter referred Dotchkoff.

Regarding claim 2, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein the target node is a gateway device that is capable of providing data transmission service.
(Dotchkoff, Fig. 2-3, [0035]-[0037]; the computing device 200 may be the IoT devices 341-343, the IOT support service 351, and gateway devices 311 and 312, where the gateway devices may be edge devices that serve as network intermediaries between one or more IoT devices and an IoT support service).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Dotchkoff in order to support IoT devices to receive IoT services (Dotchkoff, [0034]).

Regarding claim 3, Destefanis in view of Neethling in view of Naik further in view of Dotchkoff teaches the system of claim 2 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein the target node bridges one or more low power wireless devices to a wide area network.
However, Dotchkoff teaches wherein the target node bridges one or more low power wireless devices to a wide area network (Dotchkoff, [0028]-[0029]; the computing device can be a bridge in a Low-Power Wide-Area Network (LPWAN)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Dotchkoff in order to support IoT devices to receive IoT services (Dotchkoff, [0034]).

Regarding claim 4, Destefanis in view of Neethling in view of Naik further in view of Dotchkoff teaches the system of claim 2 above.  Further, Destefanis teaches wherein the data transmission service is wireless data transmission (Destefanis, [0066]; the suitable communication technologies may include wired and wireless communication technologies).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Destefanis in view of Neethling further in view of Naik as applied to claim 1 above, and further in view of Biyani et al. (US 2019/0036906 A1), hereafter referred Biyani.

Regarding claim 7, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein validating the time of the target node comprises using a time synchronization protocol
However, Biyani teaches wherein validating the time of the target node comprises using a time synchronization protocol (Biyani, [0074]; the IOT gateway implements a time-synchronization mechanism to validate data events).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Biyani in order to approach secure data exchange required by IoT devices (Biyani, [0074]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Destefanis in view of Neethling further in view of Naik as applied to claim 1 above, and further in view of Maxemchuk et al. (US 2010/0002583 A1), hereafter referred Maxemchuk.

Regarding claim 8, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein validating the geographic location of the target node comprises triangulating the location of the target node with aid of multiple nodes located within pre-determined proximity of the target node.
However, Maxemchuk teaches wherein validating the geographic location of the target node comprises triangulating the location of the target node with aid of multiple nodes located within pre-determined proximity of the target node (Maxemchuk, [0029]; a known technique for determining geographic location instead of through GPS devices is an iterative triangulation technique using information from neighboring nodes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Maxemchuk in order to better model the network for a predetermined geographical area including locating bottlenecks (Maxemchuk, [0009]).

Regarding claim 9, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein the at least one node is configured to further select one or more nodes from the network of nodes for verifying the geographic location of the target node or the time of the target node.
However, Maxemchuk teaches wherein the at least one node is configured to further select one or more nodes from the network of nodes for verifying the geographic location of the target node (Maxemchuk, [0029]; the verification of the geographic location with iterative triangulation of the neighboring nodes and is thus performed by the neighboring nodes of the target node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Maxemchuk in order to better model the network for a predetermined geographical area including locating bottlenecks (Maxemchuk, [0009]).

Regarding claim 10, Destefanis in view of Neethling in view of Naik further in view of Maxemchuk teaches the system of claim 1 above.  Destefanis does not expressly teach wherein the value of the token is further determined based on a result of verifying the target node.
However, Neethling teaches wherein the value of the token is further determined based on a result of verifying the target node (Neethling, [0054]; the trust-rating determination includes conducting a greater number of geographic location verifications in respect of contract requests received from a UE in a geographic location which provides a greater discount in respect of contract costs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis to include the above recited limitations as taught by Neethling in order to manage contracts for consumption type services (Neethling, [0001]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Destefanis in view of Neethling further in view of Naik as applied to claim 1 above, and further in view of Zhang (US 2017/0346833 A1).

Regarding claim 12, Destefanis in view of Neethling further in view of Naik teaches the system of claim 1 above.  Destefanis in view of Neethling further in view of Naik does not expressly teach wherein the at least one node is configured to further record a result of verifying the target node in a block of the blockchain.
However, Zhang teaches wherein the at least one node is configured to further record a result of verifying the target node in a block of the blockchain (Zhang, [0052]; the control node verifies the to-be-verified node and records in a next new block to thereby add the record to the blockchain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Destefanis in view of Neethling further in view of Naik to include the above recited limitations as taught by Zhang in order to allow for traceability (Zhang, [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416